Citation Nr: 0509459	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  98-03 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than January 18, 
1995, for the grant of service connection for an ulcer 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from May 1969 to 
March 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 1995 and August 1999 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.

In February 2001, the Board denied the veteran's claim for an 
increased rating for residuals of a fracture of the right 
(major) 3rd metacarpal and remanded to the RO his claims as 
to whether new and material evidence was submitted to reopen 
a claim for service connection for an ulcer disorder and 
whether there was clear and unmistakable error in a May 1975 
rating decision that denied service connection for an ulcer 
disorder.  In April 2003, the veteran testified at a hearing 
at the RO before the undersigned regarding his remaining two 
claims on appeal.  In March 2004, the Board remanded the 
veteran's claims to the RO for further evidentiary and 
procedural development.  

In an August 2004 rating decision, the RO granted the 
veteran's claim for service connection for an ulcer disorder, 
effective from January 18, 1995.  In light of the further 
evidentiary development by the RO and the RO's action, the 
Board is of the opinion that the issue as recharacterized on 
the decision title page more accurately represents the 
current status of the veteran's claim on appeal.


FINDINGS OF FACT

1. In March 1970, the veteran submitted a claim, in pertinent 
part, for service connection for a stomach ulcer disorder.

2. In a July 1970 letter, the RO advised the veteran that his 
claim was denied because he failed to report for a scheduled 
VA examination and he was advised that the claim would be 
reconsidered when he submitted a signed statement indicating 
his willingness to undergo an examination.  The veteran did 
not respond to the RO's letter.

3. On May 1, 1975, the veteran submitted a new claim for 
service connection for a stomach ulcer disorder.

4. In an unappealed May 1975 rating decision, the RO denied 
service connection for a stomach ulcer disorder as existing 
prior to service and not aggravated by service.

5. On January 18, 1995, the RO received the veteran's request 
to reopen his claim for service connection for an ulcer 
disorder.

6. Service medical records dated in February 1970, and 
received by the RO in June 2004, document that the veteran 
was hospitalized with an admitting diagnosis of a need to 
rule out peptic disease, that physicians considered to have 
not existed prior to his entry into service.

7. In an August 2004 rating decision, the RO granted service 
connection for an ulcer disability, effective from January 
18, 1995.


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, an effective 
date of May 1, 1975 for the award of service connection for 
an ulcer disorder is warranted.  38 U.S.C.A. §§ 1110, 5103-
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.156(c), 
3.159, 3.105, 3.400 (2004); 38 C.F.R. § 3.158 (1974).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially seeks an effective date earlier than 
January 18, 1995 for the grant of service connection for an 
ulcer disability and variously argues that service connection 
should be effective from the May 1975 rating decision that 
denied entitlement to service connection for an ulcer 
disorder, or from March 1970 when his claim was originally 
denied by the RO.  

I.	Factual Background

The record reflects that on a report of medical history 
completed in March 1969, when examined for induction into 
service, the veteran checked yes to having stomach, liver or 
intestinal trouble, but a gastrointestinal abnormality was 
not reported on examination and the veteran was found 
qualified for active service.  

The veteran entered active service in May 1969.  Service 
medical records reflect that in August 1969, he was seen for 
complaints of substernal and epigastric pain after eating.  
In December 1969, he was seen for similar complaints at which 
time the pertinent impression was a need to rule out a hiatal 
hernia and peptic ulcer disease.  On further evaluation in 
January 1970 he gave a vague history of more than one year of 
intermittent epigastric pain.  The clinical impression was 
the need to rule out peptic-esophageal ulcer and clinical 
tests were recommended.  

A few days later, in January 1970, clinical tests, including 
an upper gastrointestinal (UGI) series, revealed a deformed 
duodenal bulb with post bulbar ulcer associated with 
irritability and spasm and the veteran was diagnosed with 
peptic ulcer disease.  The UGI radiology report reflects that 
the veteran had a history of epigastric pain for the past 
year to year and one half.  

Service medical records dated in February 1970, and received 
by the RO in June 2004, indicate that the veteran was 
hospitalized with a diagnosis of a need to rule out peptic 
disease that physicians noted "DNEPTE" (did not exist prior 
to entry into service).  The record indicates that the 
veteran had a four-month history of epigastric pain.  He was 
placed on a special diet and a repeat UGI performed later 
that month showed a complete healing of his ulcer with 
residual deformity of the duodenal bulb.  He was discharged 
to duty 3 weeks after admission with a final diagnosis of 
duodenal ulcer disease.

When examined for discharge from service in March 1970, it 
was noted that the veteran had a healed post bulbar ulcer 
that was "NCD" (not considered disqualifying or disabling).  

In March 1970, the veteran filed an original claim for 
service connection for an ulcer disorder.  The records in the 
file reflect that he failed to report for a VA examination 
scheduled in June 1970 in conjunction with his claim.  In a 
July 1970 letter, the RO advised the veteran that his claim 
was denied because he failed to report for the scheduled 
examination.  It was noted that the claim would be 
reconsidered when the veteran provided a signed statement 
indicating his willingness to report for a VA examination.  
The veteran did not respond to the RO's letter.

On May 1, 1975, the RO received the veteran's request to 
reopen his claim for service connection for an ulcer 
condition.  At that time, he indicated that he had not 
received any medical treatment for an ulcer disorder since 
his discharge from service.  On May 12, 1975, the RO 
determined that service connection was denied on the basis 
that the veteran's ulcer disability existed prior to service 
and was not aggravated by service.

Following the RO's May 1975 decision, in September 1975, the 
veteran submitted a notice of disagreement (NOD) and, in 
November 1975, the RO provided him with a statement of the 
case (SOC) as to the matter.  The veteran did not submit a 
timely substantive appeal and the RO's May 1975 decision 
became final.

On January 18, 1995, the veteran, through his accredited 
representative, filed a claim, in pertinent part, for service 
connection for a duodenal ulcer disorder, and in April 1999 a 
claim of clear and unmistakable error in the May 1975 rating 
decision was received.  VA medical records and examination 
reports, dated from 1983 to 2004, were added to the record.

At his April 2003 Board hearing, the veteran testified that, 
prior to entering service he never received any medical 
treatment for any ulcer condition or nervousness.  He said 
that when examined for induction into service in 1969 he told 
examiners that he had a nervous stomach that he described as 
feeling like butterflies.  On a report of medical history 
completed at the time, he said he checked yes to having a 
nervous stomach and was found qualified for active service.  
He said he developed stomach problems at the end of 1970 and 
was hospitalized and placed on a bland diet.  The veteran 
testified that soon after, he was discharged and noted to 
have a healed bulbal ulcer.  

Pursuant to the Board's March 2004 remand, in June 2004, the 
RO obtained additional service medical records regarding the 
veteran's treatment for an ulcer disorder.  Those records 
include the February 1970 hospital record reflecting the 
veteran's hospitalization for treatment of an ulcer disorder 
described above.  

The veteran underwent VA examination in July 2004.  According 
to the examination report, a healed duodenal ulcer was 
diagnosed.  The VA examiner opined that it was as likely as 
not that the veteran's ulcer disease was secondary to 
service.

In August 2004, the RO granted the veteran's claim for 
service connection for an ulcer disorder, effective from 
January 18, 1995  

II.	Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

With regard to the VCAA, it appears clear in this case that 
all obtainable evidence identified by the appellant relative 
to the issue adjudicated in this decision has been obtained 
and associated with the claims folder, to include the 
transcript of his sworn testimony before the undersigned 
Veterans Law Judge.  The record on appeal is sufficient to 
resolve the matter of the veteran's claim for an effective 
date earlier than January 18, 1995, for the grant of service 
connection for an ulcer disorder.  The Board finds that any 
requirements of the VCAA have been fully satisfied, and no 
further action is necessary by the Board to ensure compliance 
with that statute.  For example, in a March 2004 letter, the 
RO essentially advised the veteran of the VCAA and its effect 
upon his claim.  See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  In view of the disposition below, no useful 
purpose would be served by delaying the adjudication of this 
issue further to conduct additional development pursuant to 
the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.	Legal Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2004).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on a reopened claim, are as follows:

(q) New and material evidence:

	(1) Other than service department records:

	(i) Received within appeal period or prior to appellate 
decision.  The effective date will be as though the former 
decision had not been rendered. . . .

	(ii) Received after final disallowance. Date of receipt 
of new claim or date entitlement arose, whichever is later. . 
. .

	(2) Service department records. To agree with evaluation 
(since it is considered these records were lost or mislaid) 
or date of receipt of claim on which prior evaluation was 
made, whichever is later, subject to rules on original claims 
filed within 1 year after separation from service.

(r) Reopened claims: Date of receipt of claim or date 
entitlement arose, whichever is later. . . .

38 C.F.R. §§ 3.400(q), (r) (2004) (emphasis in original).

Additionally, under 38 C.F.R. § 3.155(a) (2004), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  The benefit sought must be identified, see Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Id.  Under 38 C.F.R. 3.157(b) (2004), once a formal 
claim for pension or compensation has been allowed or formal 
claim for compensation disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a VA outpatient or hospital examination or 
admission to a VA hospital will be accepted as an informal 
claim to reopen.  The date on the VA outpatient or hospital 
examination will be accepted as the date of claim.  Id.  
Additionally, a claim specifying the benefit sought must be 
received within one year from the date of such examination, 
treatment, or hospital admission. Id.

Under 38 C.F.R. § 3.156(c) (2004), it states the following:

[w]here the new and material evidence 
consists of a supplemental report from 
the service department, received before 
or after the decision has become final, 
the former decision will be reconsidered 
by the adjudicating agency of original 
jurisdiction.  This comprehends official 
service department records that 
presumably have been misplaced and have 
now been located and forwarded to the 
Department of Veterans Affairs.  Also 
included are corrections by the service 
department of former errors of commission 
or omission in the preparation of the 
prior report or reports and identified as 
such.  The retroactive evaluation of 
disability resulting from disease or 
injury subsequently service connected on 
the basis of the new evidence from the 
service department must be supported 
adequately by medical evidence.  Where 
such records clearly support the 
assignment of a specific rating over a 
part or the entire period of time 
involved, a retroactive evaluation will 
be assigned accordingly except as it may 
be affected by the filing date of the 
original claim.

Under 38 C.F.R. § 3.158(b) (1974), that addresses abandoned 
claims, it states the following:

(a)	General.  Where evidence requested 
in connection with an original claim, 
a claim for increase or to reopen or 
for the purpose of determining 
continued entitlement is not furnished 
within 1 year after the date of 
request, the claim will be considered 
abandoned.  After the expiration of 1 
year, further action will not be taken 
unless a new claim is received.  
Should the right to benefits be 
finally established, pension, 
compensation, dependency and indemnity 
compensation based on such evidence 
shall commence not earlier than the 
date of filing the new claim Veterans 
Administration examinations.  
(b)	Veterans Administration 
examinations. Where the veteran fails 
without adequate reason to respond to 
an order to report for Veterans 
Administration examination within 1 
year from the date of request and 
payments have been discontinued, the 
claim for such benefits will be 
considered abandoned.

The law in effect at the time of the May 1975 rating decision 
provided, as it does today, that service connection was 
warranted for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 C.F.R. 
§ 3.303 (1974).  Service connection could also be granted for 
aggravation in service of a preexisting disability.  See 38 
C.F.R. § 3.306 (1974).  

A veteran was to be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrated that an injury or disease existed prior 
thereto and was not aggravated by service.  38 C.F.R. 
§ 3.304(b) (1974).  Only such conditions as were recorded in 
examination reports were to be considered as noted.  Id.

After the veteran filed his initial claim for benefits in 
March 1970, he failed to report for a VA examination 
scheduled in conjunction with his claim and did not respond 
to the RO's July 1970 letter that denied his claim and 
requested he provide a signed statement indicating his 
willingness to undergo VA examination in order for his claim 
to be reconsidered.   Under the law in effect at that time, 
the veteran effectively abandoned his claim for service 
connection for an ulcer disorder.  38 C.F.R. § 3.158 (1974).  

Thereafter, on May 1, 1975, the veteran submitted another 
claim for service connection and reported not receiving any 
medical treatment for an ulcer since his discharge from 
service.  At the time of the May 1975 rating decision, the RO 
had before it the veteran's service medical records that 
indicated he gave varied and repeated histories of 
gastrointestinal pain that existed prior to entering service.  
It also considered the findings of the 1970 discharge 
examination report indicating that the veteran had a healed 
ulcer that was "NCD".  In its 1975 decision, the RO said 
that the veteran's ulcer existed prior to service and was not 
aggravated by service.

However, in June 2004, the RO received the additional service 
medical records dated in February 1970 that document the 
veteran's hospitalization for treatment of an ulcer disorder 
that his physicians said did not exist prior to his entry 
into service.  The Board finds that the records are the kind 
of evidence that is contemplated under 38 C.F.R. § 3.156 (c).  
These service department records fall within the scope of the 
categories of service records under 38 C.F.R. § 3.156 (c), as 
they are "official service department records that have been 
misplaced" and were located and forwarded to the VA RO.  
This regulation appears to imply that a veteran should not be 
penalized if records that may have provided a basis to grant 
a claim, when initially filed, are subsequently found and had 
not been of record previously due to no fault of the veteran 
and/or VA.  See 38 C.F.R. § 3.400(q)(2), to the effect that 
the service department records contemplated are considered to 
have been "lost or mislaid".  

With the receipt of the new service medical records, received 
after the decision has become final, the former decision will 
be reconsidered by the adjudicating agency of original 
jurisdiction.  See 38 C.F.R. § 3. 156(c).  The Board notes 
that the effect of the regulation is to readjudicate the 1975 
rating decision and, therefore, that the question of CUE in 
that decision is no longer applicable.

Here, the February 1970 medical records were received in June 
2004, long after the May 1975 decision became final and in 
the August 2004 rating decision, the RO granted the veteran's 
claim, effective from January 18, 1995.  By assigning that 
effective date, the RO essentially penalized the veteran for 
the service department's failure to provide the pertinent 
records that were not of record due to no fault of his at the 
time of the May 1975 rating decision. 

In consideration of the pertinent law and a review of the 
objective evidence of record, the Board is of the opinion 
that an effective date of May 1, 1975 is warranted for the 
grant of service connection for an ulcer disorder.  

The veteran testified that prior to entering service he was 
never medically treated for an ulcer disorder.  The veteran 
and his accredited service representative argue that the 
veteran should have been presumed sound when he entered 
service and his comments regarding a preexisting ulcer 
disorder should not have been considered

The additional service medical records recently added to the 
file support the veteran's contention that he did not have an 
ulcer disorder prior to entering service and that the 
disorder diagnosed in February 1970 in service did not exist 
prior to service.  The record also contains a nexus opinion 
linking a currently diagnosed ulcer disorder to service 
provided by the July 2004 VA examiner.  Thus, from the time 
the veteran filed his May 1, 1975 claim, the record reflects 
evidence of treatment in service for an ulcer, diagnosis of a 
current ulcer disability and a VA examiner who in July 2004 
opined that it was as likely as not that the veteran's ulcer 
disorder was related to his period of military service.

Accordingly, the Board finds that an effective date for 
service connection for an ulcer disability of May 1, 1975, 
the date of reopening the claim previously abandoned in 1970, 
is warranted.  





	(CONTINUED ON NEXT PAGE)



ORDER

An effective date of May 1, 1975 for the award of service 
connection for an ulcer disability is granted.


	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


